Citation Nr: 1526453	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-42 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include dysthymic disorder, depression, anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for type 2 diabetes mellitus 

3.  Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	J. Bryan Jones III, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans.  In the interest in simplifying and streamlining the appeal, the Board has consolidated the claims of entitlement to service connection for dysthymic disorder, depression, anxiety disorder and PTSD into one issue of entitlement to service connection for psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Here, an October 2008 rating decision denied entitlement to service connection for dysthymic disorder, claimed as depression.  The Veteran appealed.  In a timely VA Form 9 received in October 2009, he indicated that he did not wish to attend a hearing before the Board on this issue.  

Thereafter, an August 2011 rating decision denied service connection for anxiety disorder, PTSD, type 2 diabetes mellitus and seizure disorder.  The Veteran appealed.  In a timely VA Form 9 received in September 2014, he indicated that he wished to attend a videoconference hearing before the Board regarding these issues, and the dysthymic disorder issue.  

A videoconference hearing on these issues has not yet been scheduled.  Therefore, the appeal must be remanded so the Veteran can be scheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Notify him and his attorney of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

